Order entered October 31, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-22-00524-CV

             IN THE INTEREST OF C.A. AND B.A., CHILDREN

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-22-04776

                                      ORDER

      By order dated October 12, 2022, we ordered the court reporter to file either

the reporter’s record, written verification that no hearings were recorded, or written

verification that appellant had not requested the reporter’s record. We cautioned

appellant that if we received written verification of no request, we would order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). By

letter filed October 28, the court reporter notified the Court that appellant has not

requested the reporter’s record. Accordingly, we ORDER the appeal submitted

without the reporter’s record.

      Appellant shall file his brief on the merits on or before November 30, 2022.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE